Title: To George Washington from “A.B.,” 19 June 1795
From: “A.B.”
To: Washington, George


          
            Great Sir
            George Town [D.C.] 19th June 1795
          
          Being a Resident of this place and since the prospect of having the seat of a great Empire (which the Rapid Increase of my native Country forebodes, and its Rising consequence among the nations Indicates) is likely to be fixed near us, I have been for one, well pleased.
          Being under the direction of the man who gave our Infant Empire its Consequence, and whose manly fortitude supports her dignity—Gives general satisfaction.
          But Great Sir the multiplicity of cares you are necessarily call’d to, Especially at this time, I am sensible prevents your giving that attention to the City, which seems absolutely necessary and which I know is your Anxious wish to do—This with my desire to see my Country prosper and its Capital Improve, have Induced me to make the following observations—Its not from personal disgust having little Acquaintance with any in Office—Or private Interest not possessing 500£ Value in the City.
          The former Commissioners Committed many Errors—which the City can never Recover—Viz. In the appointment of an Agent—A person whose general Conduct has been dark and mysterious—placeing the Lottery under His care who has little property (and if any, very uncertain) In whom the public has no Confidence, whose conduct has been a continued series of promises and deceptions—In the first Class he declared the Tickets all sold long before the drawing Commenced—but could always spare a few to oblige a friend at an advance—when drawing Commenced it appear’d that nearly one half the lottery was on hand and drawing must be postponed—He now declares three fourths of second Class are sold and he draws in August—but

can he be believed—is not under “all fools day” more likely—how does the City Improve under this “Great Agent”—shall we look at the Hotel, for which he has in poss[ess]ion 150,000 Dolls. for nearly three Years, as appears by Commencement of first Class—when the Commissioners (being men of Responsibility) were answerable, Tickets sold Rapidly—The Houses for second class not Commenced—for which by his own account of the sales he possesses 300,000 Dolls.—I fear when August comes, notwithstanding his Boasting of sales, that one half the Tickets will be found on hand—For I pronounce the public to have lost all confidence in the man—That the Complaint is general—common conversation of all companys testifies whenever the subject is mention’d—and that Instead of Improving the City its only Calculated to assist a speculator with a capital of 200,000 to 300000 Dolls. for Years.
          This likewise appears from his account sales, The time prizes are paid—The want of system, or money to pay prizes—and the present situation of the Hotel.
          For money Expended on the Canal was a great Error, at that Early period.
          The very great Error Committed in the noted great sales (or as its call’d a sacrifice of public property) to speculators—By reason of which lots have risen to five to Ten times their Value when those sales where made—speculators, speculating on speculators—The Original proprietors keeping pace—have Risen lots to such a price as almost totallaly to Exclude every Tradesman and Valuable Citizen of small Capital who wish’d to Improve it by an early Establishment—I know of many who Intended moving and Visited the City for the purpose—but gave it up in consequence of this Rise in property—Believe me Sir the Complain[t] is General—and in Consequence few Valuable Citizens will move, except those Immediately employed by the speculators, or the public—for years to come.
          If every Citizen had an equal Chance to purchase reasonable—the City would have encreased much faster Especially after a Confidence was once fixed—and then no ground of Complaint of an Individual making his many hundred Thousands from the public to the Injury of his fellow Citizens.
          As to present Commissioners I know little of them—some Complaints are made—as—litigious in setling accounts—hasty &c.—not having a sufficient knowledge of the City—should live

on the spot—That six hours in the week devoted to the public is not sufficient—(and I am Inform’d they are seldom at their office more)—The public ought to be their primary and not a secondary Object—not to Trust all to substitutes, when so much public money is daily Expending.
          Give me leave Sir to think that in first Establishing the City—money should have been borrowed to have Carried on the public Works untill a Confidence was once fixed and then to have made public through the Continent—The sales Intended—Each Citizen having an equal chance there could have been no Cause of Complaint—But its now too late—and I am anxious that by Oeconomy and a proper conduct in all departments—The City may prosper and former Errors be corrected as far as is possible.
          I write only from a wish to serve my Country and that you Sir may hear the public Voice—I shall continue as I think occation may offer—It is for you to Credit such part only as may appear on Enquiry and Observation to be Just—wishing you dear Sir all happiness—and after you have done serving your Generation here you may be admitted to a better State.
          
            A.B.
          
        